DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 2020/0309507) in view of Pristinski (US 2017/0191924).
In regards to claim 1, Lefebvre teaches an aerosol printer (204) comprising:
an atomizer (206) for atomization of ink droplets to form an aerosol stream (fig. 2; para. 42-43); 
an aerosol ink sensor (232) which senses one or more parameters of the aerosol ink, where the parameter sensed comprising aerosol ink flow rate, aerosol ink temperature, aerosol ink droplet size (fig. 2; para. 52);
a printhead (210) is downstream of the atomizer and aerosol ink sensor, where the printhead deposits the ink droplets onto a component/substrate (205) (fig. 2; para. 44, 48).
Lefebvre does not explicitly teach aerosol ink sensor is an optical measurement system, comprising a light source, an optics cell having a region for interaction of light from the light source with the aerosol stream, and a light sensor for detecting the light scattered from or transmitted through the aerosol stream in the interaction region, thereby providing an optical measurement of the aerosol stream
	However, Pristinski teaches an optical detection system (50) positioned downstream of a pump (68). (fig. 1; para. 31).  Pristinski teaches the optical detection system comprises a light source (70) a channel-60 (optics cell) having an irradiation zone (66, region for interaction of light), a  deflection detector (72, light sensor)  for detecting the light scattered from or transmitted through the stream of particles/droplets within the channel-60 (fig. 1; para. 30-31, 33, 36).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the optical detection system of Pristinski onto the aerosol ink sensor of Lefebvre because Pristinski teaches it will provide particle characteristics that may include a size, velocity, shape, transit time through the irradiation zone (para. 40).
 In regards to claim 2, Lefebvre and Pristinski as discussed, where Lefebvre teaches a computing system (230, controller) is part of the aerosol ink sensor which is connected to the computing device (248A), where the computing device controls a printhead velocity, a printhead print path, an aerosol ink flowrate/droplet size (fig. 2; para. 52-53, 57).
In regards to claims 3-4, Lefebvre and Pristinski as discussed, where Lefebvre teaches aerosol ink flowrate (para. 52, 57) and Pristinski teaches the detector (72) senses the undeflected optical radiation (para. 36).
In regards to claim 5, Lefebvre and Pristinski as discussed, where Pristinski teaches the light source comprises high-intensity discharge lamps or light-emitting diodes (para. 65) which would provide broadband or narrowband light.
In regards to claim 6, Lefebvre and Pristinski as discussed, where Pristinski teaches the optical detection system is sing-pass configuration (fig. 1).
In regards to claim 7, Lefebvre and Pristinski as discussed, where Pristinski teaches the deflection detector comprises a photodiode (para. 66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717